                            Case 1:19-cr-00116-KMW Document 210 Filed 07/31/20 Page 1 of 2




                                                       USDCSDNY
                                                                                                          .·•Orrick
                July 9, 2020                           DOCUMENT                                              Orrick, Herrington & Sutcliffe LLP
                                                       ELECTRONICALLY FILED                                  51 West 52nd Street
                                                                                                             New York, NY 10019-6142
                                                       DOC#: -----.,.---,----
                Via ECF.
                                                       DATE FILED: 7 l / �O     /s                           +1 212 506 5000
                                                                                                             orrick.com




                Honorable Kimba M. Wood                                                                      Rachelle M Navarro
                United States District Judge

                                                             MEMO ENDORSED
                                                                                                             E rnavarro@orrick.com
                Southern District of New York                                                                D +1 212 506 5348
                500 Pearl St.                                                                                F +1 212 506 5151

                New York, New York 10007

                                 Re:      United States v. Velazquez, et al. (Antonio Burgos), 19 Cr. 116

                Dear Judge Wood:

                        We represent Antonio Burgos in the above-captioned matter and write with regard to Mr.
                Burgos's upcoming sentencing. Mr. Burgos was originally scheduled to be sentenced on May
                12, 2020. Due to the ongoing COVID-19 pandemic, that date has been twice postponed and was
                most recently scheduled for July 16, 2020. Mr. Burgos's sentencing is now currently scheduled
                for September 21, 2020. Mr. Burgos respectfully requests that his sentencing go forward on July
                 16, 2020 (as originally scheduled) via videoconference.1 This request is prompted by Mr.
                Burgos's ongoing concerns about being housed in the MCC for a prolonged period of time
                during the COVID-19 pandemic and, as will be requested in his forthcoming sentencing
                submission, Mr. Burgos's desire to address his drug addiction and begin a regimented
                rehabilitation supervised by professionals. Mr. Burgos consents to proceeding in this manner.
                The government consents as well.

                        We understand that arranging such a sentencing via videoconference may take time. As
                such, if it is not possible to proceed on July 16, 2020 as originally scheduled, Mr. Burgos
                respectfully requests that a new sentencing date be scheduled as soon as possible. Counsel is not
                available July 27-29, 2020 or August 10-14, 2020. We understand that the government is
                generally available.

                      Thank you for your consideration. We are, of course, available at the Court's
                convenience should Your Honor require further information on this matter.

                1 As the Cou1i is aware, the CARES Act permits a district cou1ijudge to proceed with sentencing via
                videoconference if the court "finds for specific reasons that the ... sentencing in that case cannot be further delayed
                without serious harm to the interest ofjustice." CARES Act, § 15002(b)(2).
                                                                            d
                9-/ s \ / UJ lh.e.... (ou<..\-- \J.J , \\ �o\ D- (VIV\� Sen -k. r\L \ r\.,q \I \ c.._
    SO,ORDERB;N,ti••
                 :y;,N:V.-
                     ...      \I \C�o C..OV'\ \-U � c_e__ o"' r:\V� '-..\� :::J- 1 1- 0'20 oJ-1 l l '. 0 0 a. t\/1 .
                              f°U'<� ,V\-tC'(YV\CJ-hOr-, v,h\\ �o\\aw \(\ c... -\-O'frv?C!__{ O'fde.K.
•    ,.   �.,    'J   ,,,




                                                     a
                                          ctn.\- s� \ � \ �e__ Y\ \ s S-e.K\.� (__ � (\C\ ':) \J b M l <; s, a�
                                      Or\60....'j,              �us+-
                                                              3, 20°2..C). � Govd(\<V\e(\_-t Sh.CL\\ hi�
                                       sub W\\S.SlO"'&\ b� Tue�60Ja.-, �u� '1�� L\ 1 1-020 •
      Case 1:19-cr-00116-KMW Document 210 Filed 07/31/20 Page 2 of 2




                                        Respectfully submitted,

                                               Isl
                                        Rachelle Navarro
                                        Orrick, Herrington & Sutcliffe LLP
                                        51 West 52nd Street
                                        New York, New York 10019
                                        (212) 506-5000

                                        Gregory Morvillo
                                        Morvillo PLLC
                                        90 Broad Street
                                        New York, New York 10008
                                        (646) 831-1531


cc:   AUSA Michael Krouse (via email)
      AUSA Adam Hobson (via email)
